PER CURIAM.
In these consolidated cases, the state seeks review of the county courts’ nonfinal orders which declare unconstitutional section 316.193(6)(d), Florida Statutes (1993) (the DUI vehicle impoundment law). The state charged the defendants with DUI, and after pretrial hearings, the county courts found section 316.193(6)(d) unconstitutional. The record reveals that the substantive charges remain dormant.
Pursuant to section 316.193(6)(d), the issue of vehicle impoundment does not arise until after conviction, and as in the case at hand, a pretrial order declaring a statute or ordinance unconstitutional, without more, is not appealable. State v. Calloway, 589 So.2d 326 (Fla. 5th DCA 1991), review denied, 599 So.2d 654 (Fla.1992). The orders that we have reviewed deal with postconviction im-poundment and do not bear upon the trial of the cases; hence, they do not meet the standard for review by certiorari jurisdiction recognized in State v. Pettis, 520 So.2d 250 (Fla.1988). These cases are therefore dismissed.
RYDER, A.C.J., and FRANK and PATTERSON, JJ., concur.